Citation Nr: 0200853	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's claim for waiver of the recovery of 
overpayment of Department of Veterans Affairs (VA) disability 
pension benefits in the calculated amount of $12,094 was 
timely filed.


REPRESENTATION

Veteran represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from January 1965 to March 
1967.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the St. Paul, 
Minnesota, VA Debt Management Center (DMC).  The Committee 
determined that the veteran's request was not timely filed.  
The servicing VA Regional Office (RO) is New Orleans, 
Louisiana.  

The Board remanded this case for further development in May 
2001.  The case has now been returned to the Board.


FINDINGS OF FACT

1.    Based on information relating to the veteran's receipt 
of Social Security Administration benefits, his disability 
pension award was retroactively terminated and an overpayment 
in the amount of $12,094 was created as a result.

2.  On May 16, 1998, VA's Debt Management Center informed the 
veteran in writing of an overpayment of VA disability pension 
benefits in the amount of $12,094 and his appellate and 
waiver rights.    

3.  A request for waiver of recovery of the overpayment of VA 
disability pension benefits was received by the DMC on 
February 23, 2000.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA disability pension benefits in the amount of $12,094 was 
not received.  38 U.S.C.A. §§ 5100 et. seq., 5302(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 1.963 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable law and regulations, a request for 
waiver of indebtedness shall only be considered if made 
within 180 days following the date of notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requestor's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

The record shows that the veteran was awarded VA disability 
pension benefits in a January 1997 rating decision.  In a 
January 1997 letter, the veteran was advised that the amount 
of his VA pension was based on his report of 0 income and 
that he was required to promptly report changes in the amount 
of income from any and all sources.  In November 1997, the 
veteran submitted a copy of Social Security award which 
showed that he had been receiving Social Security benefits 
since at least November 1996.  In a May 1998 letter, the RO 
notified the claimant of the termination of payment of VA 
disability pension benefits retroactively from December 1, 
1996.  This resulted in an overpayment.  According to 
documentation from VA Debt Management Center (DMC) the 
veteran was informed in writing of the overpayment of VA 
disability pension benefits in the amount of $12,094 and his 
appellate and waiver rights on May 16, 1998.  

On February 23, 2000, the DMC received a financial status 
report in which the veteran requested waiver on the basis 
that recovery of the overpayment of VA disability pension 
benefits in the amount of $12,094 would result in undue 
financial hardship.  In March 2000, the Committee determined 
that the veteran's waiver request was not timely.  

In his December 2000 VA Form 9, the veteran stated that he 
understands that the time limit expired prior to his 
submission of his request for waiver.  However, the veteran 
contends that because of his stroke, he did not know at the 
time he filed his claim for VA disability pension that he was 
receiving Social Security benefits.  He maintains that 
recovery of the overpayment of disability pension will result 
in financial hardship.

Upon review, the Board notes that the veteran was informed in 
writing of the overpayment of VA disability pension benefits 
in the amount of $12,094 and his waiver rights on May 16, 
1998.  The Board notes that DMC verified that the first 
demand letter for the debt in the amount of $12,094 was sent 
on May 16, 1998 to the veteran's address of record and was 
not returned as undeliverable by the United States Post 
Office.  A request for waiver of recovery of the overpayment 
was received on February 23, 2000, more than 180 days after 
the date of a notice of indebtedness.  

The veteran reported that he has memory problems as a result 
of a stroke he suffered several years ago.  However, neither 
the veteran nor his representative has contended there were 
any circumstances beyond his control which caused a delay in 
his receipt of the notification of the indebtedness.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary).  The veteran has not claimed and 
the record does not show that he was incompetent to handle 
his affairs during the period in question.  Because there is 
no evidence or allegation that the notification to the 
veteran of this indebtedness was not received by him or 
received beyond the time customarily required for mailing a 
response, the Board concludes that his application requesting 
waiver of recovery of the overpayment at issue was not timely 
filed.  

Additionally, the Board notes that there is no evidence of 
record that could be reasonably construed as a timely filed 
waiver request between the May 1998 notification letter and 
the February 2000 waiver request.  Thus, the veteran does not 
meet the basic eligibility requirements for waiver of 
recovery of an indebtedness under 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2001) and 38 C.F.R. § 1.963 (2001).  Although 
the Board is sympathetic to the veteran's current financial 
circumstances, the veteran's claim must be denied as a matter 
of law.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the veteran's application 
for waiver of recovery of the overpayment in the amount of 
$12,094 is denied.  

In reviewing the issue of the timeliness of the veteran's 
request for waiver of recovery of overpayment of $12,094, the 
Board observes that the VA has secured or attempted to secure 
all relevant records to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  The RO advised the veteran and 
his representation of the evidence that would be necessary 
for him to substantiate this claim by the May 2001 Remand, a 
May 2001 VCAA letter, and a June 2001 supplemental statement 
of the case.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  


ORDER

As the veteran did not timely apply for waiver of recovery of 
overpayment of disability pension benefits in the amount of 
$12,094, his appeal with respect to this issue is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

